     Case 13-50461-btb         Doc 184    Entered 02/12/21 14:39:31      Page 1 of 15




     WRIGHT, FINLAY & ZAK, LLP
 1
     Darren T. Brenner, Esq.
 2   Nevada Bar No. 8386
     Ramir M. Hernandez, Esq.
 3   Nevada Bar No. 13146
     7785 W. Sahara Avenue, Suite 200
 4
     Las Vegas, Nevada 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     rhernandez@wrightlegal.net
 6   Attorneys for PHH Mortgage Corporation as Successor
 7   by Merger to Ocwen Loan Servicing, LLC

 8
                               UNITED STATES BANKRUPTCY COURT
 9
10                                       DISTRICT OF NEVADA

11   IN RE:                                               Case No.: 13-50461-BTB
12   CHRISTOPHER MICHAEL MARINO, and                      Chapter 7
13   VALERIE MARGARET MARINO,
                                                          REPLY TO OPPOSITION TO MOTION
14                   Debtors                              FOR RELIEF FROM JUDGMENT OR
                                                          ORDER (RULE 9024) AND FOR NEW
15                                                        EVIDENTIARY HEARING
16
                                                          Hearing Date: February 19, 2021
17                                                        Hearing Time: 10:00 a.m.
     _____________________________________
18
19
20            PHH Mortgage Corporation, as successor by merger to Ocwen Loan Servicing, LLC
21   (“PHH”), hereby replies to Debtor’s Opposition to Motion for Relief from Judgment or Order
22   (Rule 9025) and for New Evidentiary Hearing [ECF No. 181].
23                                       I.      INTRODUCTION
24            Debtors’ Opposition struggles to articulate any legal basis for denying PHH’s requested
25   relief. Debtors first incorrectly argue that the court cannot retroactively apply the objective
26   standard of review for contempt proceedings declared by the U.S. Supreme Court in Taggart v.
27   Lorenzen, 139 S.Ct. 1795 (2019).         Debtors believe the Supreme Court’s earlier decision in
28   Chevron Oil Co. v. Huson prohibited the retroactive application of a new statute that created a


                                                      1
     Case 13-50461-btb         Doc 184     Entered 02/12/21 14:39:31         Page 2 of 15




 1   new statute of limitations that affected the rights of the parties; Chevron Oil is inapplicable
 2   because Taggart did not involve a new statute. Instead, the Supreme Court stated what the
 3   correct existing standard should be for determining whether claimed discharge violations under
 4   the existing statute constitutes a contempt. Such cases always have a retroactive effect, as they
 5   are simply declaring what the statute meant, not creating new law.1 This is true especially when,
 6   as is the case here, the case has not yet been finally adjudicated, as this case presently is.
 7            Debtors’ second gambit is to claim that Rule 60 is not an appropriate vehicle to set aside
 8   the prior judgment. This argument ignores the numerous authorities establishing that intervening
 9   case law is a proper basis for such relief as set forth in PHH’s motion. Debtors’ Opposition
10   provides no contrary authority and merely restates the general standard for such motions in their
11   opposition. Debtors’ lack of supporting authorities for their Opposition is telling.             PHH is
12   indeed entitled to relief because Taggert is intervening and controlling precedent.
13            Moreover, the Ninth Circuit recently issued a published decision in a separate dispute
14   between PHH and Mr. Marino involving the same loan and similar claims that the bankruptcy
15   court discharge gave rise to PHH’s liability (there, under the Fair Credit Reporting Act). The
16   Ninth Circuit rejected the claims and held PHH was fully within its rights to pull Debtors’ credit
17   to consider them for foreclosure alternatives despite their discharge and claimed surrender of the
18   home. Marino v. Ocwen Loan Servicing LLC, 978 F.3d 669, 676 (9th Cir. 2020). If it was
19   appropriate for PHH to consider Debtors for foreclosure alternatives, then it was necessarily also
20   proper for PHH to send correspondence to them that related to those alternatives. In this regard,
21   at least a significant portion of this Court’s reasoning at the first evidentiary hearing has been at
22   least tacitly rejected by the Ninth Circuit.       The Court therefore needs to conduct another
23   evidentiary hearing to consider whether (or, at least, to what extent) Debtors can recover
24   sanctions in light of the Ninth Circuit’s published decision that contradicts one of their primary
25   arguments in this case.
26            For these reasons, this Court should grant PHH’s motion and its request for a new
27
28
     1
         See Rivers v. Roadway Express, 511 U.S. 298, 313 n.12, 114 S. Ct. 1510, 1519 (1994).

                                                        2
     Case 13-50461-btb        Doc 184        Entered 02/12/21 14:39:31      Page 3 of 15




 1   evidentiary hearing.
 2                                     II.      LEGAL ARGUMENT
 3
         A. The Supreme Court in Taggart did not create a new standard, rather it determined
 4          the proper existing standard for discharge violations.

 5          Debtors’ Opposition argues that the Supreme Court’s decision in Chevron Oil Co. v.

 6   Huson2 prohibits retroactive application of Taggart, but this argument misses the mark. Chevron

 7   Oil stands for the proposition that the retroactive application of a new state statute of limitations

 8   was inequitable because it gave no notice to the plaintiff that “he slept on his rights” when he

 9   could not have possibly known that there was a time limitation.3 Debtors assert that this general

10   rule of thumb precludes application of Taggart to their case. Moreover, Debtors assert that

11   Harper v. Virginia Dept. of Taxation,4 which PHH cites in its Motion, does not support a

12   contrary result as that case held that retroactivity only applied to the case at hand and not all

13   other similarly affected cases.   Debtors are wrong on both counts.

14          First, the present case is not one in which the Debtors have had their procedural rights

15   impacted by a new statute. Instead, the Supreme Court in Taggart corrected the standard of

16   review the bankruptcy applied so that it conformed to the way it should have always been

17   applied. As the Supreme Court stated: “The bankruptcy statutes, however, do not grant courts

18   unlimited authority to hold creditors in civil contempt. Instead, as part of the "old soil" they bring

19   with them, the bankruptcy statutes incorporate the traditional standards in equity practice for

20   determining when a party may be held in civil contempt for violating an injunction.”5

21          Moreover, in Rivers v. Roadway Express, the Supreme Court held that when a court

22   interprets a statute “it is explaining its understanding of what the statute has meant continuously

23   since the date when it became law.”6 In Ditto v. McCurdy, the Ninth Circuit similarly held that

24   retroactive application is the general rule when the Supreme Court imposes a new standard for

25
26   2
       404 U.S. 97, 108, 92 S. Ct. 349, 356 (1971).
     3
27     Id.
     4
       509 U.S. 86, 113 S. Ct. 2510 (1993).
     5
28     139 S.Ct. at 1801 [emphasis added].
     6
       511 U.S. 298, 313 n.12, 114 S. Ct. 1510, 1519 (1994).

                                                       3
     Case 13-50461-btb       Doc 184      Entered 02/12/21 14:39:31        Page 4 of 15




 1   all active cases and noted that it had applied that rule in numerous instances.7 Indeed, as pointed
 2   out in the instant Motion, the Ninth Circuit BAP recently applied just that analysis in In Re
 3   Freeman, remanding the case because the bankruptcy court did not apply Taggart.8
 4          Instead, the Supreme Court in Taggart simply set the correct standard for post-discharge
 5   violations for all present and future cases. Specifically, the Supreme Court held that the standard
 6   was basically an objective one and that “[a] court may hold a creditor in civil contempt for
 7   violating a discharge order where there is not a ‘fair ground of doubt’ as to whether the creditor's
 8   conduct might be lawful under the discharge order.”9 The Court also held that the Ninth
 9   Circuit’s prior, subjective standard was incorrect and remanded the case for further
10   proceedings.10 On remand, the Ninth Circuit acknowledged that it was “tasked with revisiting
11   this case and applying this new standard.”11 This Court is similarly so tasked.
12          The Debtors’ complain that requiring this Court to obey the Supreme Court’s directive
13   would be unfair because the original contempt order has been in place for several years. That is
14   irrelevant: contrary to Debtors’ claim, the contempt order was not a final judgment.12 As held
15   in Wasserman v. Mun. Court of Alhambra Judicial Dist., as long as a case is still pending below,
16   a federal court must apply a new and supervening rule when applicable to the issues of the
17
18
     7
19      510 F.3d 1070, 1076 (9th Cir. 2007)(“Moreover, this circuit has applied [the new rule] itself
     retroactively in numerous cases”)(noting also, at 1077, n.5, that Harper effectively overruled
20   Chevron Oil: “[T]he legal imperative ‘to apply a rule of federal law retroactively after the case
     announcing the rule has already done so’ must ‘prevai[1] over any claim based on a Chevron Oil
21
     analysis.’”).
     8
22     See, In re Freeman, 608 B.R. 228, 234 (B.A.P. 9th Cir. 2019)(“Given the change in controlling
     law [Taggart], we must vacate the decision and remand for a decision under the standard now
23   required by the Supreme Court.”).
     9
       Id. at 1804.
24   10
        Id.
     11
25      In re Taggart, 2020 U.S. App. LEXIS 37340, *14, 980 F.3d 1340, 69 Bankr. Ct. Dec. 144 (9th
     Cir. November 24, 2020).
26   12
         Ironically, the reason a final judgment was not entered was because Debtors were not satisfied
27   with just getting this Court’s damages award and appealed this Court’s refusal to impose punitive
     damages. The BAP granted their wish and remanded the case for further proceedings, which
28   also led to the Ninth Circuit’s dismissing PHH’s appeal as premature because a final adjudication
     had not yet been entered.

                                                      4
     Case 13-50461-btb       Doc 184      Entered 02/12/21 14:39:31        Page 5 of 15




 1   case.13 Therefore, Debtors’ complaint over the timeliness of the motion is irrelevant because no
 2   final judgment has yet been entered in this matter. Debtors provide no contrary authority.
 3           Notably, Debtors’ Opposition skirts around the question of what standard this Court
 4   applied in making its original finding of contempt, presumably hoping to avoid the clear
 5   rejection in Taggart of the use of a standard akin to strict liability.14 Were Debtors’ correct that
 6   the Supreme Court’s objective test could not be applied “retroactively,” they would essentially
 7   be conceding that the prior subjective test should have been applied instead. The Opposition
 8   seeks to avoid that unpalatable (to Debtors) alternative by pointing out that the Ninth Circuit’s
 9   original opinion in Taggart also was handed down after this Court’s contempt order and also
10   should not be applied retroactively.      Unfortunately for Debtors, though, not only is their
11   retroactivity analysis incorrect (as stated above) but, more significantly, the Ninth Circuit had
12   already adopted the subjective standard long before either Taggart or this Court’s order. As the
13   Ninth Circuit held in its original opinion in Taggart, it was bound by its clear, prior ruling in the
14   case of In re ZiLOG, Inc., (9th Cir. 2006) 450 F.3d 996, 1009, fn. 14 to the effect that “the
15   creditor’s good faith belief that the discharge injunction does not apply to the creditor’s claim
16   precludes a finding of contempt, even if the creditor’s belief is unreasonable.”15 However, PHH
17   recognizes, even if Debtors refuse to do so, that this Court is now required to apply the Supreme
18   Court’s Taggart test and base its findings of facts and conclusions of law on this new standard
19   rather than simply rely on its prior finding of contempt. The fairest way to do so is through an
20   evidentiary hearing so that the Court can look at the case with fresh eyes, with the Taggart test
21   firmly in mind.
22   /././
23   /././
24
25
     13
         See, Wasserman v. Mun. Court of Alhambra Judicial Dist., 543 F.2d 723, 725 (9th Cir.
26   1976)(“So long as the case is sub judice, a federal court must apply a new and supervening rule
27   of federal law when applicable to the issues in the case.”).
     14
        139 S.Ct. at 1803-04. No one contends that this Court applied the subjective standard to its
28   original determination.
     15
        (9th Cir. 2018) 888 F.3d 438, 444.

                                                      5
     Case 13-50461-btb        Doc 184     Entered 02/12/21 14:39:31        Page 6 of 15




 1        B. Rule 60 relief is an appropriate vehicle for the Court to apply the correct standard.
 2           1. The Rule 60 Motion is timely.
 3           Debtors’ claim that the current motion is untimely is not supported by the rules or
 4   existing case law. Rule 60(c) provides that a motion must be made in a reasonable time, and for
 5   subsections (1)-(3), no more than a year. PHH did not move for relief under those sections, so
 6   the one year time limit is inapplicable. Notwithstanding, PHH’s Motion was filed in far less than
 7   a year from the Ninth Circuit ruling and within a month of the reopening of the bankruptcy.
 8   Moreover, the Court has yet to enter a final judgment. Debtors provide no case law or support
 9   for their proposition that the instant motion is untimely other than claiming PHH “could have re-
10   open this case on its own and at any time after the Ninth Circuit’s dismissal of its appeal back in
11   February 2020.”16 That is not the standard for timeliness but, in any event, considerations of
12   judicial efficiency and economy made it more sensible to await Debtors’ motion seeking punitive
13   damages rather than to bring piecemeal proceedings.
14
             2. Rule 60 relief is appropriate because there of intervening case law and the case is
15              still pending.

16           Debtors also argue that Rule 60 is not a basis for relief. First, they incorrectly argue that

17   new case law is not a basis for relief under subsection (b)(5).17 The Rule explicitly states that a

18   court may set aside a judgment based on earlier judgment that has been reversed or vacated or if

19   applying the judgment prospectively is no longer equitable. As set forth in PHH’s brief, a change

20   in controlling law is absolutely a proper basis for Rule 60 relief.18 Debtor provides no citation to

21   a case rejecting a change in the law as a basis, nor do they offer any challenge PHH’s authorities.

22           Debtors also claim that relief is not warranted under subsection (b)(6) because

23
24   16
        ECF No. 181 at 6:20-25.
     17
25      Id. at 6:2-11.
     18
        See, Horne v. Flores, 557 U.S. 433, 447;129 S. Ct. 2579, 2593 (2009)( “[T]he Rule provides a
26   means by which a party can ask a court to modify or vacate a judgment or order if ‘a significant
27   change either in factual conditions or in law’ renders continued enforcement ‘detrimental to the
     public interest.’”); see also, Nunes v. Ashcroft, 375 F.3d 805, 808 (9th Cir. 2004)(holding that to
28   obtain Rule 60 Relief, a movant must present new evidence, identify a change in controlling law,
     or identify a clear error).

                                                      6
     Case 13-50461-btb       Doc 184      Entered 02/12/21 14:39:31        Page 7 of 15




 1   intervening case law is not an extraordinary circumstance.19 It is difficult to imagine how a
 2   Supreme Court ruling that the Ninth Circuit was employing the wrong standard in imposing
 3   contempt could not be viewed as extraordinary circumstances warranting relief. Again, PHH
 4   presented authorities in its Motion that an intervening change in the governing case law—
 5   particularly by the Supreme Court--can certainly constitute circumstances warranting relief under
 6   Rule 60(b)(6).20 Here, too, Debtors fail to provide any citations to any contrary authority. Rule
 7   60 is therefore an appropriate vehicle through which this Court can grant relief.
 8
          C. Debtors concede this Court has not yet applied the Taggart standard to PHH’s
 9           conduct.

10           Debtors do not dispute that this Court never applied the Taggart test to the conduct of

11   PHH that gave rise to the original contempt order. Instead, they argue that the Taggart “crafted a

12   simpler standard for courts in the Ninth Circuit to hold creditors in contempt.”21 The implication

13   of this argument is that the new standard would necessarily favor Debtors’ position and therefore

14   the Court should not disturb its prior ruling. Debtors’ conclusion operates under the false

15   assumption that this Court had applied a more favorable standard than the Taggart test in

16   originally finding PHH in contempt. The record does not support Debtors’ view and, to the

17   contrary, reflects that the Court seems to have applied a standard akin to strict liability. In this

18   regard, the Ninth Circuit on remand in Taggart, citing to the Supreme Court’s decision, held that

19   “[c]ivil contempt is a "severe remedy" and, correspondingly, the Supreme Court has set a

20   significantly high hurdle for when it is imposed.”22 Further, the court pointed out that “[t]he

21   standard is rooted in the concept that "basic fairness requir[es] that those enjoined receive

22   explicit notice of what conduct is outlawed before being held in civil contempt."23 In other

23   words, rather than softening the standard that should be applied in determining whether PHH’s

24   conduct amounted to a contempt, Taggart actually affirmed there was still a high burden of proof

25
26   19
        ECF No. 181 at 6:13-18.
     20
27      Henson v. Fidelity National Financial, Inc., 943 F.3d 434, 452 (9th Cir. 2019).
     21
        See ECF NO. 181 at 6:9-10.
     22
28      2020 U.S. App. LEXIS 37340, *14 (9th Cir. November 24, 2020)(internal citations omitted).
     23
        Id.

                                                      7
     Case 13-50461-btb          Doc 184     Entered 02/12/21 14:39:31         Page 8 of 15




 1   that Debtors must meet.
 2             Thus, contrary to Debtors claim, Taggart does not authorize a “rubber stamp” of this
 3   Court’s prior ruling. In fact, the Ninth Circuit rejected such an approach on remand, holding:
 4
                       The question for us, however, is not whether Taggart actually
 5                     “returned to the fray” in the Oregon state court litigation. Nor is it
                       whether the Creditors had an objectively reasonable basis for
 6                     concluding that Taggart had “returned to the fray.” Rather, the
                       question is whether the Creditors had some—indeed, any—
 7
                       objectively reasonable basis for concluding that Taggart might
 8                     have “returned to the fray” and that their motion for post-petition
                       attorney’s fees might have been lawful.24
 9
10   Debtors present no facts or arguments that this Court applied either the Taggart test or even a
11   more stringent standard here. As such, this Court must apply the Taggart test now and freshly
12   examine the facts presented in the case, as the Ninth Circuit did on remand in Taggart, and then
13   apply the proper standard in determining whether sanctions are warranted in this instance. This
14   will require specific findings and conclusions of law not ready made in the Court’s prior order.
15             The recent opinion of In re City of Detroit explained the required steps to find a contempt
16   arising out of a claimed discharge violation post-Taggart:
17
                       But after the Supreme Court's 2019 decision in Taggart , more is
18                     required. As a recent decision of the Sixth Circuit Bankruptcy
                       Appellate Panel accurately described it, [I]n Taggart v. Lorenzen ,
19                     ––– U.S. ––––, 139 S. Ct. 1795, 204 L.Ed.2d 129 (2019), the
20                     United States Supreme Court ... clarified the standard that applies
                       when a violation of the discharge injunction is alleged. The Court
21                     held that a creditor may only be held in civil contempt for violation
                       of the discharge order "if there is no fair ground of doubt as to
22                     whether the order barred the creditor's conduct." 139 S. Ct. at
23                     1799. "[C]ivil contempt may be appropriate if there is no
                       objectively reasonable basis for concluding that the creditor's
24                     conduct might be lawful." Id. In other words, there is no fair
                       ground of doubt when the creditor violates a discharge injunction
25                     "based on an objectively unreasonable understanding of the
26                     discharge order or the statutes that govern its scope." Id. at 1802. A
                       "creditor's good faith belief" that the discharge injunction does not
27
28
     24
          Id. at 15-16 (emphasis in original).

                                                         8
     Case 13-50461-btb         Doc 184     Entered 02/12/21 14:39:31        Page 9 of 15




                      apply to the creditor's act that violated the discharge injunction
 1
                      does     not     by   itself     preclude    a     civil  contempt
 2                    sanction. Id. Conversely, it is not sufficient to hold a creditor in
                      civil contempt [merely] by finding that "the creditor was aware of
 3                    the discharge order and intended the actions that violated the
                      order." Id. at 1803.
 4
                      Orlandi v. Leavitt Family Ltd. P'ship (In re Orlandi ), 612 B.R. 372, 382
 5                    (6th Cir. BAP 2020) (italics in original).

 6                    To summarize, after Taggart , the elements that must be proven for
 7                    a court to find a party in civil contempt are that (1) the party
                      violated a definite and specific order of the court requiring him to
 8                    perform or refrain from performing a particular act or acts; (2) the
                      party did so with knowledge of the court's order; and (3) there is no
 9                    fair ground of doubt as to whether the order barred the party's
10                    conduct — i.e. , no objectively reasonable basis for concluding that
                      the party's conduct might be lawful. And at least as to the first two
11                    of these elements, the moving party must prove them by clear and
                      convincing evidence.25
12
13   The court then proceeded to analyze each factor in rendering its ruling finding that, under the
14   Taggart test, there was a contempt under the facts of that case. Similarly here, this Court must
15   apply Taggart to determine whether PHH’s putative violations rise to the level of a contempt.
16            In so doing, the Court should find that, at least as to most of the conduct Debtors
17   complained of, PHH had fair grounds for believing that its conduct did not violate the discharge
18   injunction, particularly (though not exclusively) when it sent Debtors required loss mitigation
19   documents. In this regard, the Ninth Circuit has specifically held that PHH did not violate the
20   Fair Credit Reporting Act in reporting of Mr. Marino’s credit account; observing that,
21   notwithstanding Mr. Marino’s claim that he had surrendered the property in bankruptcy: “Ocwen
22   was permitted to review the plaintiffs' accounts—and their credit reports—to determine whether
23   it could offer them alternatives to foreclosure.”26
24            In this case, Debtors’ chief complaint against PHH is that it sent the Marinos
25   communications even though they had “surrendered” the property and received a bankruptcy
26   discharge. Debtors thus essentially contend that the discharge was a directive for PHH to leave
27
     25
28        (Bankr. E.D. Mich. 2020) 614 B.R. 255, 265-66.
     26
          Marino v. Ocwen Loan Servicing LLC, 978 F.3d 669, 676 (9th Cir. 2020).

                                                       9
     Case 13-50461-btb         Doc 184      Entered 02/12/21 14:39:31        Page 10 of 15




 1   them alone and not bother them about anything to do with the Property. However, the Ninth
 2   Circuit’s ruling against Mr. Marino makes clear there was an objectively reasonable basis for
 3   PHH to believe that it was entitled to contact the Debtors because Debtors continued to be the
 4   record owners of the home and might prefer to accept foreclosure alternatives:
 5
                       In evaluating the plaintiffs for eligibility for alternatives to
 6
                       foreclosure, Ocwen would have been reviewing the plaintiffs'
 7                     outstanding accounts and attempting to collect the value of the
                       collateral, which it was permitted to do even after the plaintiffs
 8                     received discharges. Thus, even if the plaintiffs did not request
                       alternatives to foreclosure, Ocwen could have explored those
 9
                       options and, if the plaintiffs qualified for an alternative, presented
10                     them with an offer in lieu of foreclosure. 27

11        The Ninth Circuit also explained that the Debtors surrender of their property in bankruptcy

12   was irrelevant:

13                     …we will assume that the plaintiffs vacated their homes. We will
14                     also assume that, by "surrendered," the plaintiffs mean that they
                       expressed no interest in contesting or avoiding foreclosure. Still, it
15                     does not follow that Ocwen did not have a reason to review their
                       accounts to determine if they qualified for alternatives to
16                     foreclosure. Ocwen could have reasonably thought that even a
17                     debtor that moved out of his or her home might be interested in
                       returning if Ocwen made a sufficiently attractive offer. Thus,
18                     Ocwen was permitted to review the plaintiffs' accounts—and their
                       credit reports— to determine whether it could offer them
19                     alternatives to foreclosure. 28
20
21        These findings contradict the Debtors’ position and this Court’s related order. The Debtors
     argued: “if they were still residing there or intending to keep the property, [Ocwen/PHH’s]
22
     statements would be permissible. But since they have not lived there for years, the statements
23
     are not permissible.”29 Consistent with the Debtors’ argument, this court held:
24
25                     I don’t think Ocwen, or any creditor, is allowed, when they know
                       that the debtor has filed bankruptcy, and when they know that the
26
27   27
        Id. at 675-76.
     28
28      Id.
     29
        See ECF No. 40 at 1:26-2:5.

                                                        10
     Case 13-50461-btb      Doc 184      Entered 02/12/21 14:39:31        Page 11 of 15




                    debtor has received a discharge, and they knew the debtor has said
 1
                    they’re going to surrender the house, has the right to have their
 2                  computer gen out these various letters…30

 3   While PHH does not claim this was the entire sum of the court’s reasoning, the Ninth Circuit has

 4   since held the bankruptcy, the discharge, and the surrender did not prohibit Ocwen from reaching

 5   out to the Debtors. The Ninth Circuit’s is binding precedent that was not available at the time of

 6   the evidentiary hearing, and likely amounts to issue preclusion.31 As explained by PHH’s

 7   corporate witness at the first evidentiary hearing, “notwithstanding a bankruptcy discharge” the

 8   Debtors “still have the ability to discuss loss mitigation options with Ocwen.”32 Simply put, if

 9   Ocwen was permitted to consider Debtors for foreclosure alternatives, it necessarily had an

10   objectively reasonable basis to believe that it could communicate with them about those

11   alternatives. In other words, the Ninth Circuit’s decision in the FCRA case demonstrates why

12   the proper standard of review confirmed in Taggert matters. Consideration of Debtors for

13   foreclosure alternatives provided an objectively reasonable basis to communicate with Debtors

14   so there were fair grounds for PHH believing that its conduct did not violate the discharge

15   injunction here.

16        D. PHH’s requested remedy of a new evidentiary hearing is appropriate.

17           In light of the intervening change in the case law, PHH’s request for a new evidentiary

18   hearing is appropriate. As noted above, Taggart now requires this Court to 1) apply the correct

19   standard (the objective one of “no fair grounds”) to determine whether and to what extent a

20   discharge violation occurred here; 2) apply a subjective test to assess the appropriate damages;

21   and 3) determine the extent to which punitive damages might be appropriate. A new evidentiary

22   hearing would allow this Court to examine all of the evidence afresh and apply the proper

23
     30
        Exhibit D, Transc. from June 20, 2016 hearing at 7:24-8:4.
24   31
        See Gamble v. Overton (In re Overton), Nos. 08-00084-TLM, 08-06033-TLM, 2009 Bankr.
25   LEXIS 478, at *25 (Bankr. D. Idaho Jan. 26, 2009)(holding that dismissal of bankruptcy claims
     on issue preclusion was valid); also, Frye v. Excelsior Coll. (In re Frye), No. CC-08-1055-
26   PaMkK, 2008 Bankr. LEXIS 4686, at *12-14 (B.A.P. 9th Cir. Aug. 19, 2008)(“Therefore, the
27   elements of issue preclusion that must be present for it to be applied to a federal court proceeding
     are: (1) the issue was actually decided by a court in an earlier action, (2) the issue was necessary
28   to the judgment in that action, [*14] and (3) there was a valid and final judgment.”).
     32
        ECF No. 51-4 at 125:3-6.

                                                     11
     Case 13-50461-btb       Doc 184     Entered 02/12/21 14:39:31        Page 12 of 15




 1   standard. As in Henson, supra, a refusal to grant relief and apply the proper standard here
 2   would, under the circumstances be an abuse of discretion and inevitably lead to an appeal.
 3   Therefore, this Court should grant PHH’s requested relief.
 4                                        III.    CONCLUSION
 5          For the reasons set forth above, PHH respectfully requests that this Court grant its Motion
 6   for Relief and set the matter over for a new Evidentiary Hearing in its entirety.
 7                                                         Respectfully submitted
 8   Dated: February 12, 2021                              WRIGHT, FINLAY & ZAK, LLP
 9                                                         /s/ Ramir M. Hernandez, Esq.
10                                                         Darren Brenner, Esq.
                                                           Nevada Bar No. 8386
11                                                         Ramir M. Hernandez, Esq.
                                                           Nevada Bar No. 13146
12                                                         rhernandez@wrightlegal.net
13                                                         Attorneys for PHH Mortgage Corporation
                                                           as successor by merger to Ocwen Loan
14                                                         Servicing, LLC
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                      12
     Case 13-50461-btb      Doc 184      Entered 02/12/21 14:39:31          Page 13 of 15



                                      CERTIFICATE OF SERVICE
 1
 2      1.      On February 12, 2021, I served the following document(s):
 3              REPLY TO OPPOSITION TO MOTION TO CONTINUE EVIDENTIARY
 4              HEARING UNTIL AFTER RULING ON MOTION FOR RELIEF FROM
                JUDGMENT
 5
        2.      I served the above-named document(s) by the following means to the
 6              persons as listed below:
 7              (Check all that apply)
 8           ■ a.   ECF System (You must attach the “Notice of Electronic Filing”, or list all persons and
                    address and attach additional paper if necessary)
 9
                    SETH J. ADAMS on behalf of Creditor DEUTSCHE BANK NATIONAL
10                  TRUST COMPANY, AS TRUSTEE FOR GMACM MORTGAGE LOAN
11                  TRUST
                    sadams@woodburnandwedge.com, jgoff@woodburnandwedge.com
12
                    CHRISTOPHER PATRICK BURKE on behalf of Debtor CHRISTOPHER
13                  MICHAEL MARINO
14                  atty@cburke.lvcoxmail.com

15                  CHRISTOPHER PATRICK BURKE on behalf of Debtor CHRISTOPHER
                    MICHAEL MARINO
16                  attycburke@charter.net
17
                    CHRISTOPHER PATRICK BURKE on behalf of Joint Debtor VALERIE
18                  MARGARET MARINO
                    atty@cburke.lvcoxmail.com
19
20                  CHRISTOPHER PATRICK BURKE on behalf of Joint Debtor VALERIE
                    MARGARET MARINO
21                  attycburke@charter.net
22                  W. DONALD GIESEKE
23                  wdg@renotrustee.com, dgieseke@ecf.axosfs.com

24                  RAMIR M. HERNANDEZ on behalf of Creditor PHH MORTGAGE
                    SERVICES, FORMERLY KNOWN AS OCWEN LOAN SERVICING, LLC
25
                    rhernandez@wrightlegal.net, jcraig@wrightlegal.net;nvbkfiling@wrightlegal.net
26
                    DANA JONATHON NITZ on behalf of Creditor OCWEN LOAN SERVICING
27                  LLC
                    dnitz@wrightlegal.net, nvbkfiling@wrightlegal.net;jcraig@wrightlegal.net
28


                                                      13
     Case 13-50461-btb     Doc 184      Entered 02/12/21 14:39:31           Page 14 of 15




 1
 2                U.S. TRUSTEE - RN - 7
                  USTPRegion17.RE.ECF@usdoj.gov
 3
 4         □ b.   United States mail, postage fully pre-paid (List persons and addresses. Attach
                  additional paper if necessary)
 5
 6         □ c.   Personal Service (List persons and addresses. Attach additional paper if necessary)

 7                I personally delivered the document(s) to the persons at these addresses:

 8                _______________________________________________________________

 9         □      For a party represented by an attorney, delivery was made by handing the
                  document(s) to the attorney or by leaving the document(s) at the attorney’s office
10                with a clerk or other person in charge, or if no one is in charge by leaving the
                  document(s) in a conspicuous place in the office.
11
           □      For a party, delivery was made by handing the document(s) to the party or by
12                leaving the document(s) at the person’s dwelling house or usual place of abode
                  with someone of suitable age and discretion residing there.
13
           □ d.   By direct email (as opposed to through the ECF System) (List persons and
14                email addresses. Attach additional paper if necessary)

15                Based upon the written agreement of the parties to accept service by email or a court
                  order, I caused the document(s) to be sent to the persons at the email addresses listed
16                below. I did not receive, within a reasonable time after the transmission, any electronic
                  message or other indication that the transmission was unsuccessful.
17
18
           □ e.   By fax transmission (List persons and fax numbers. Attach additional paper if
19                necessary)

20                Based upon the written agreement of the parties to accept service by fax transmission or
                  a court order, I faxed the document(s) to the persons at the fax numbers listed below. No
21                error was reported by the fax machine that I used. A copy of the record of the fax
                  transmission is attached.
22
23
           □ f.   By messenger (List persons and addresses. Attached additional paper if necessary)
24
                  I served the document(s) by placing them in an envelope or package addressed to the
25                persons at the addresses listed below and providing them to a messenger for service.
                  (A declaration by the messenger must be attached to the Certificate of Service).
26
27
28


                                                      14
     Case 13-50461-btb    Doc 184    Entered 02/12/21 14:39:31      Page 15 of 15



           I declare under penalty of perjury that the foregoing is true and correct.
 1
 2
           Signed on Friday, February 12, 2021.
 3
                                              /s/ Jason Craig
 4                                            An employee of Wright, Finlay & Zak, LLP
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  15
